Per Curiam:

The defendant was charged in the district court of Honolulu with violating the traffic ordinance by'operating an automobile on Kalakaua avenue, at a rate of speed greater than twenty-five miles an hour. He demanded a trial by jury and upon such trial was convicted and sentenced to pay a fine of $25. Defendant has brought the case here on exceptions, asserting that he should be awarded a new trial because the trial court erred in admitting certain evidence; in instructing the jury as to the law; in refusing to grant defendant’s motion for a new trial; and on the ground that the evidence does not sustain the verdict of the jury.
We find no merit in any of the exceptions. The jury as sole judge of the facts in the case had the evidence both for the prosecution and defendant before it and, by its verdict, indicated that it was convinced beyond a reasonable doubt that defendant -was guilty as charged. The verdict of the jury being warranted by the evidence it cannot be set aside by this court.
Exceptions overruled.